1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
                              WESTERN DIVISION
10
11
       SECURITIES AND EXCHANGE                     Case No.
12     COMMISSION,                                 2:20-cv-00405 ODW (PLAx)
13
                    Plaintiff,
14
             vs.
15                                                 JUDGMENT AS TO
       GREGORY LAMONT DRAKE, an                    DEFENDANT DAVID ALAN
16     individual; STEPHEN KENNETH                 WOLFSON
       GROSSMAN, an individual;
17     STEPHEN SCOTT MOLESKI, an
18     individual; JASON DAVID ST.
       AMOUR, an individual; and
19     DAVID ALAN WOLFSON, an
       individual,
20
                    Defendants.
21
22
               JUDGMENT AS TO DEFENDANT DAVID ALAN WOLFSON
23
           The Securities and Exchange Commission having filed a Complaint and
24
     Defendant David Alan Wolfson having entered a general appearance; consented to
25
     the Court’s jurisdiction over Defendant and the subject matter of this action;
26
     consented to entry of this Judgment; waived findings of fact and conclusions of
27
28                                             1
1    law; and waived any right to appeal from this Judgment:
2                                              I.
3          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
4    is permanently restrained and enjoined from violating, directly or indirectly,
5    Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15
6    U.S.C. § 78j(b)] and Rule 10b‒5 promulgated thereunder [17 C.F.R. § 240.10b‒5],
7    by using any means or instrumentality of interstate commerce, or of the mails, or
8    of any facility of any national securities exchange, in connection with the purchase
9    or sale of any security:
10         (a)    to employ any device, scheme, or artifice to defraud;
11         (b)    to make any untrue statement of a material fact or to omit to state a
12   material fact necessary in order to make the statements made, in the light of the
13   circumstances under which they were made, not misleading; or
14         (c)    to engage in any act, practice, or course of business which operates or
15   would operate as a fraud or deceit upon any person.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
17   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18   binds the following who receive actual notice of this Judgment by personal service
19   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
20   and (b) other persons in active concert or participation with Defendant or with
21   anyone described in (a).
22                                            II.
23         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
24   that Defendant is permanently restrained and enjoined from violating Section 17(a)
25   of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the
26   offer or sale of any security by the use of any means or instruments of
27   transportation or communication in interstate commerce or by use of the mails,
28                                             2
1    directly or indirectly:
2          (a)    to employ any device, scheme, or artifice to defraud;
3          (b)    to obtain money or property by means of any untrue statement of a
4    material fact or any omission of a material fact necessary in order to make the
5    statements made, in light of the circumstances under which they were made, not
6    misleading; or
7          (c)    to engage in any transaction, practice, or course of business which
8    operates or would operate as a fraud or deceit upon the purchaser.
9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
10   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
11   binds the following who receive actual notice of this Judgment by personal service
12   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
13   and (b) other persons in active concert or participation with Defendant or with
14   anyone described in (a).
15                                            III.
16         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
17   is permanently restrained and enjoined from violating, directly or indirectly,
18   Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by using any means
19   or instrumentality of interstate commerce, or of the mails, or of any facility of any
20   national securities exchange, to effect transactions in, or induce or attempt to
21   induce the purchase or sale of, securities while not registered with the Commission
22   as a broker or dealer or while not associated with an entity registered with the
23   Commission as a broker or dealer.
24         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
25   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
26   binds the following who receive actual notice of this Judgment by personal service
27   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
28                                             3
1    and (b) other persons in active concert or participation with Defendant or with
2    anyone described in (a).
3                                             IV.
4          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
5    is permanently restrained and enjoined from, directly or indirectly, including, but
6    not limited to, through any entity owned or controlled by Defendant, soliciting any
7    person or entity to purchase or sell any security.
8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
9    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
10   binds the following who receive actual notice of this Judgment by personal service
11   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
12   and (b) other persons in active concert or participation with Defendant or with
13   anyone described in (a).
14                                             V.
15         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
16   that, upon motion of the Commission, the Court shall determine whether it is
17   appropriate to order disgorgement of ill-gotten gains and/or a civil penalty pursuant
18   to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of
19   the Exchange Act [15 U.S.C. § 78u(d)(3)] and, if so, the amount(s) of the
20   disgorgement and/or civil penalty. If disgorgement is ordered, Defendant shall pay
21   prejudgment interest thereon, calculated from January 1, 2018, based on the rate of
22   interest used by the Internal Revenue Service for the underpayment of federal
23   income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the
24   Commission’s motion for disgorgement and/or civil penalties, and at any hearing
25   held on such a motion: (a) Defendant will be precluded from arguing that he did
26   not violate the federal securities laws as alleged in the Complaint; (b) Defendant
27   may not challenge the validity of the Consent or this Judgment; (c) solely for the
28                                             4
1    purposes of such motion, the allegations of the Complaint shall be accepted as and
2    deemed true by the Court; and (d) the Court may determine the issues raised in the
3    motion on the basis of affidavits, declarations, excerpts of sworn deposition or
4    investigative testimony, and documentary evidence, without regard to the standards
5    for summary judgment contained in Rule 56(c) of the Federal Rules of Civil
6    Procedure. In connection with the Commission’s motion for disgorgement and/or
7    civil penalties, the parties may take discovery, including discovery from
8    appropriate non-parties.
9                                             VI.
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for
11   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
12   Code [11 U.S.C. § 523] the allegations in the complaint are true and admitted by
13   Defendant, and further, any debt for disgorgement, prejudgment interest, civil
14   penalty or other amounts due by Defendant under this Judgment or any other
15   judgment, order, consent order, decree or settlement agreement entered in
16   connection with this proceeding, is a debt for the violation by Defendant of the
17   federal securities laws or any regulation or order issued under such laws, as set
18   forth in Section 523(a)(19) of the Bankruptcy Code [11 U.S.C. § 523(a)(19)].
19                                            VII.
20         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
21   Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
22   of this Judgment.
23
24
25
26
27
28                                             5
1                                           VIII.
2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
3    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
4    without further notice.
5
6    Dated: January 31, 2020.
7
8                                          ____________________________________
9                                          OTIS D. WRIGHT, II
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            6
